Dannehower, J.,
Approximately 40 property owners on Hilltop Road and Sunset Lane, two private roads on the development known as “Green Acres”, Lower Pottsgrove Township, laid out by Stanley Swinehart, have filed this appeal from the refusal of the Supervisors of Lower Pottsgrove Township to approve the road plans and accept the roads as public township roads.
The supervisors filed an answer admitting that they refused to approve the plans because the plans are not proper, and the developer failed to comply with the necessary requirements and specifications as to fill and drainage facilities, as outlined by the supervisors.
Testimony was heard, but at the second or continued hearing, petitioners failed to appear.
*528Under The Second Class Township Law of May 1, 1933, P. L. 103, secs. 1140, 1141 and 1142, 53 PS §§19093-1140, 1141, 1142, any person is prohibited from constructing, opening or dedicating any road, street, lane or alley for public use or travel, without first submitting plans thereof to the township supervisors for approval. Such plans shall be prepared in duplicate in accordance with the rules and regulations as may be prescribed by the supervisors and shall show the profiles of such roads, streets, lanes or alleys, the course, structure and capacity of drainage facilities and the method of drainage of the adjacent or contiguous territory, and also any other or further details as required, etc.
The plans submitted to the supervisors and attached to this appeal are only small, plat plans, and do not comply with the act in any respect. The supervisors, therefore, acted properly in failing to approve the plans, and we have no hesitancy in affirming their action.
The developer had no right under the law, and subjected himself to a criminal prosecution, if he constructed, opened or dedicated these roads for public use or travel, without having secured the approval of the supervisors, and the supervisors (under section 1142) have no responsibility of any kind with respect to these roads when the plans are not approved.
These property owners and developer should submit proper legal plans to the supervisors and meet the necessary requirements, if they desire that the roads be opened and dedicated to public use and travel.
And now, June 3, 1949, for the foregoing reasons, the appeal is dismissed and the decision of the supervisors in refusing to approve the plans submitted, is affirmed.